IN THE SUPREME COURT OF THE STATE OF NEVADA


                       RICKIE LAMONT SLAUGHTER,                                 No. 82602
                       Appellant,
                       vS.
                       THE STATE OF NEVADA,                                           FILED
                       Respondent.
                                                                                      FEB 1 7 2022
                                                                                     ELIZABETH & BROWN
                                                                                   CLERK OF SUPREME COURT
                                                                                  BY      y
                                                                                        DEPUfTY=   K1.)
                                                ORDER OF AFFIRMANCE
                                    This is an appeal froni a district court order denying a
                       postconviction petition for a writ of habeas corpus. Eighth Judicial District
                       Court, Clark County; Tierra Danielle Jones, Judge. Appellant Rickie
                       Lamont Slaughter argues that the district court erred in denying his
                       petition as procedurally barred without conducting an evidentiary hearing.
                       We affirm.
                                    Slaughter filed the petition five years after remittitur issued on
                       his direct appeal. Slaughter v. State, No. 61991, 2014 WL 989706 (Nev.
                       Mar. 12, 2014) (Order of Affirmance). Thus, his petition was untimely filed.
                       See NRS 34.726(1). The petition was also successive because he had
                       previously litigated several postconviction petitions for a writ of habeas
                       corpus and the petition fails to allege new or different grounds for relief.
                       See NRS 34.810(1)(b), (2); Slaughter v. State, No. 78760, 2020 WL 6110929
                       (Nev. Oct. 15, 2020) (Order of Affirmance); Slaughter v. State, No. 70676-
                       COA, 2017 WL 1483465 (Nev. Ct. App. Apr. 19, 2017) (Order of Affirmance);
                       Slaughter v. State, No. 68532, 2016 WL 3857239 (Nev. July 13, 2016) (Order
                       of Affirmance). Appellant's petition was procedurally barred absent a
                       demonstration of good cause and actual prejudice. See NRS 34.726(1); NRS
                       34.810(1)(b), (3). Good cause "may be demonstrated by a showing that the
SUPREME COURT
        OF
     NEVADA


‘01 1947A    .4,ffra
                                                                                              ./.2 -053 I
                         '
                               factual or legal basis for a claim was not reasonably available" to be raised
                               in a timely petition. Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506
                               (2003) (internal quotation marks omitted). Prejudice requires showing
                               errors causing actual and substantial disadvantage. State v. Huebler, 128
                               Nev. 192, 197, 275 P.3d 91, 95 (2012). We defer to the district court's factual
                               findings that are supported by substantial evidence and not clearly wrong,
                               but we review its application of the law to those facts de novo. Lader v.
                               Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                                           Appellant argues that he has shown good cause and prejudice
                               because the State violated Brady v. Maryland, 373 U.S. 83 (1963). We
                               disagree. A Brady claim requires a showing that the evidence is favorable
                               to the claimant, the State withheld the evidence, and the evidence was
                               material. Huebler, 128 Nev. at 198, 275 P.3d at 95. When a Brady claim is
                               raised in a procedurally barred petition, showing that evidence was
                               withheld generally establishes good cause and that evidence was material
                               generally establishes prejudice to overcome the procedural bar. Id. A Brady
                               claim must be raised within a reasonable time after the discovery or
                               disclosure of the withheld evidence. Id. at 198 n.3, 275 P.3d at 95 n.3; see
                               also Gray v. Netherland, 518 U.S. 152, 162 (1996) (observing that a Brady
                               claim could be procedurally barred when the petitioner knew of the grounds
                               but did not raise it in the first state petition). When the defense specifically
                               requested the withheld evidence, the evidence is material if there is a
                               reasonable possibility of a different result had the evidence been disclosed.
                               Mazzan v. Warden, 116 Nev. 48, 74, 993 P.2d 25, 41 (2000). However, when
                               the defense did not request or only requested the withheld evidence
                               generally, evidence is only material if there is a reasonable probability of a



   SUPREME COURT
           OF
        NEVADA
                                                                      2
  «» I941A

  .„
     , 1,o4iiiii!s.1.7::-" •
:,t-14                                                                                                     -
                 different outcome. Id. We review Brady claims de novo. Id. at 66, 993 P.2d
                 at 36.
                             Appellant argues that the State withheld evidence concerning
                 the outcome of a second set of photo lineups, in which he was not identified
                 by witnesses. Appellant raised this issue in a previous petition, arguing
                 that he lacked proof of this nonidentification until he deposed the
                 investigating detective in 2018. As we noted, the record shows that this
                 evidence was not withheld, as appellant asserted before trial that he was
                 not identified in the second set of lineups. Slaughter, 2020 WL 6110929, at
                 *2. The doctrine of the law of the case bars relitigating this determination.
                 See Hall v. State, 91 Nev. 314, 316, 535 P.2d 797, 799 (1975) (The doctrine
                 of the law of the case cannot be avoided by a more detailed and precisely
                 focused argument subsequently made after reflection upon the previous
                 proceedings.").
                             Appellant argues that this court should deviate from the law of
                 the case because he has presented new evidence, a deposition of the
                 prosecutor, and the previous decision was clearly wrong, resulting in
                 manifest injustice. He is mistaken. As the investigating detective
                 previously attested to the nonidentification, the prosecutor's discussion of
                 the same matter in his recent deposition does not constitute "substantially
                 new or different evidence and thus does not justify deviating from the law-
                 of-the-case doctrine.' See Rippo v. State, 134 Nev. 411, 427-28, 423 P.3d
                 1084, 1101 (2018). And, even if this court may deviate from the law of the
                 case in cases of clear error causing manifest injustice, see Hsu v. County of



                      'We determined that there was no reasonable possibility of a different
                 outcome in this regard based on the detective's deposition. Slaughter, 2020
                 WL 6110929, at *2.
SUPREME COURT
     OF
   NEVADA
                                                      3
  I947A 411
          . 4,
          1



             •
                  Clark, 123 Nev. 625, 631, 633 n.26, 173 P.3d 724, 729, 730 n.26 (2007)
                  (recognizing the possibility of this exception yet declining to adopt it),
                  appellant has not shown clear error. He knew about the essential facts
                  when he argued before trial that his nonidentification in the second set of
                  lineups was exculpatory and returned to this argument in his first, timely
                  postconviction habeas petition, faulting counsel for failing to examine the
                  investigating detective on this point. See United States v. LeRoy, 687 F.2d
                  610, 618 (2d Cir. 1982) ("Evidence is not suppressed if the defendant either
                  knew or should have known of the essential facts permitting him to take
                  advantage of any exculpatory evidence." (internal citations and quotation
                  marks omitted)); Slaughter, 2016 WL 3857239, at *1. The purpose of the
                  law-of-the-case doctrine is to prevent reconsideration of matters that, as
                  here, have been settled and put to rest. Hsu, 123 Nev. at 630, 173 P.3d at
                  728. The district court therefore did not err in denying this claim as
                  procedurally barred.
                              Insofar as appellant argues that the prosecutor's deposition
                  shows withheld material evidence in the prosecutor's interpretation of and
                  strategy regarding the nonidentification, he is mistaken. Such matters are
                  protected opinion work product; Brady does not require the prosecutor "to
                  reveal his or her strategies, legal theories, or impressions of the evidence,"
                  except to disclose the "underlying exculpatory facts." Morris v. Ylst, 447
                  F.3d 735, 742 (9th Cir. 2006). The exculpatory nonidentification here had
                  already been disclosed. Appellant therefore has not shown a colorable
                  Brady claim in this regard and has not overcome the procedural bar.
                  Although the district court should not have concluded that the law of the
                  case barred reaching the merits of this contention, it nevertheless reached
                  the correct outcome in denying this claim as procedurally barred. See Wyatt

SUPREME COURT
      OF
    NEVADA
                                                        4
Oh 1947A 4.46PD
                           v. State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970) (If a judgment or order
                           of a trial court reaches the right result, although it is based on an incorrect
                           ground, the judgment or order will be affirmed on appeal.").
                                               Appellant next argues that the State withheld evidence
                           indicating the precise time of the 911 call. He argued that this would have
                           enabled him to show the perpetrators left the scene at 7:08 p.m. for purposes
                           of arguing his alibi. The prosecutor attested in his deposition that he did
                           not recall seeing the 911 call log at issue. Appellant raised this argument
                           in his previous petition, and we concluded that he did not show withheld
                           material evidence in this regard. Slaughter, 2020 WL 6110929, at *2-3. The
                           doctrine of the law of the case bars relitigating this claim, and the
                           prosecutor not recalling this piece of evidence does not constitute
                           substantially new or different evidence warranting a deviation from the law
                           of the case. Further, even if the law-of-the-case doctrine may be disregarded
                           for clear error, appellant has not shown that this court clearly erred in
                           concluding that the time of the 911 call was not withheld when appellant
                           had ample evidence that officers were dispatched at 7:11 p.m., and the new
                           document thus did not introduce new substantive evidence.2 See Leroy, 687
                           F.2d at 618. The district court therefore did not err in denying this claim
                           as procedurally barred.
                                                Appellant next argues that the State withheld material
                           impeachment evidence that a witness for the State, Mr. Arbuckle, was
                           biased against him. He argues that the State should have disclosed that



                                     his first, timely postconviction habeas petition, for instance,
                                    2In
                           appellant argued "that the 911 call came in at 7:11 p.m." and that the victim
                           44
                                       to have made his 911 call between 2-3 minutes after the
                                appeared


                           perpetrators fled."
SUPREME COURT
        OF
     NEVADA
                                                                     5
(01 1947A    4414044




                       •                   • •7-?.',   ,   A,:;1
                   Arbuckle filed a trespassing complaint against him. This court rejected this
                   claim when appellant raised it in his third petition because this information
                   had not been withheld and appellant did not show cause for relitigating the
                   claim in 2018 when he was aware of the underlying facts in 2015.
                   Slaughter, 2020 WL 6110929, at *3; see also Slaughter, 2016 WL 3857239,
                   at *1. The doctrine of the law of the case bars relitigation of this claim, and
                   appellant's contention that the prosecutor's inability to recall this document
                   warrants deviating from the doctrine fails, as that does not constitute
                   substantially new or different evidence. Further, even if the clear-error
                   exception to the law-of-the-case doctrine is available, appellant has not
                   shown clear error here. The record belies his claim of error: he argues that
                   he did not know who filed the police report until 2018, but appellant
                   specifically discussed Arbuckle when he raised this claim in his timely
                   postconviction habeas petition. The district court therefore did not err in
                   denying this claim as procedurally barred.
                               Appellant also argues that failing to consider his claims on the
                   merits would amount to a fundamental miscarriage of justice because he
                   was actually innocent. Appellant had to show that "it is more likely than
                   not that no reasonable juror would have convicted him in the light of the
                   new evidence." Schlup v. Delo, 513 U.S. 298, 327 (1995); see also Pellegrini
                   v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001), abrogated on other
                   grounds by Rippo, 134 at 423 n.12, 423 P.3d at 1097 n.12. Appellant has
                   not made the required showing. He proffers the prosecutor's deposition, but
                   the deposition does not provide new evidence regarding the lineups and
                   purported alibi as appellant suggests. Appellant's challenges to the other
                   evidence of guilt amount to a claim that insufficient evidence supported his
                   conviction, but appellant has not identified new evidence of innocence. See

SUPREFAE COURT
        OF
     NEVADA
                                                          6
(01 I947A    AD.
Brown v. McDaniel, 130 Nev. 565, 576, 331 P.3d 867, 875 (2014) (rejecting
claim of actual innocence founded on alleged legal insufficiency rather than
new evidence of innocence). The district court therefore did not err in
denying this claim.
             Lastly, we decline appellant's request to reconsider Brown. Not
only has no argument been offered in support of this request, but Brown
was correctly decided. Moreover, we reject appellant's attempt to rely on
argument raised and rejected in a separate appeal. See NRAP 28(a)(10)
(providing that the brief must provide reasons for the claims raised and
state the relevant standard of review); cf. Slaughter, 2020 WL 6110929, at
*4.
             Having considered appellant's contentions and concluded that
relief is not warranted, we
             ORDER the judgment of the district court AFFIRMED.3




                                                                      Sr.J.
Hardesty



cc:   Hon. Tierra Danielle Jones, District Judge
      Federal Public Defender/Las Vegas
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk


      3The  Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.


                                     7